PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4316


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

DAVID ANTHONY TAYLOR,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cr-00043-GEC-1)


Argued:    May 15, 2014                        Decided:   June 6, 2014


Before WILKINSON and      THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed    by   published opinion.      Judge Wilkinson wrote the
opinion,    in   which Judge Thacker     and Senior Judge Hamilton
joined.


ARGUED: Kari Elizabeth Jackson, Dennis Jones, DENNIS E. JONES &
ASSOCIATES, Abingdon, Virginia, for Appellant.     Jean Barrett
Hudson, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.    ON BRIEF: Timothy J. Heaphy, United
States Attorney, Roanoke, Virginia, Anne H. Lippitt, Third Year
Law   Student,   OFFICE   OF    THE   UNITED  STATES   ATTORNEY,
Charlottesville, Virginia, for Appellee.
WILKINSON, Circuit Judge:

      David Anthony Taylor appeals his convictions for two counts

of Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) and one

count of using a firearm in furtherance of a crime of violence

in violation of 18 U.S.C. § 924(c).           Taylor contends both that

the   government   failed   to   introduce     sufficient       evidence    to

establish that his robberies affected interstate commerce and

that the district court erred in prohibiting him from showing

that the particular drugs he was seeking to steal did not affect

interstate   commerce.      Pursuant     to   Supreme     Court    precedent

supporting   the    broad   ability     of    Congress    to    punish     the

disruption   of    interstate    commerce     and   our   own     conforming

decisions in United States v. Tillery, 702 F.3d 170 (4th Cir.

2012), and United States v. Williams, 342 F.3d 350 (4th Cir.

2003), we affirm his convictions.



                                   I.

                                   A.

      Taylor was a member of the “Southwest Goonz,” a group of

robbers led by George Fitzgerald and based in Roanoke, Virginia.

The Goonz focused on robbing drug dealers because they typically

have drug proceeds in their homes and, because of the illegal

nature of their activities, they are reluctant to report crime

to the authorities.      Taylor persuaded Fitzgerald to take him on

                                    2
several planned home invasions in order to steal drugs and drug

proceeds, such as money and jewelry.

      One of these break-ins was planned for the residence of

Josh Whorley, where his girlfriend Latasha Graham and her two

children also lived.         Fitzgerald chose Whorley’s home because he

had   learned    that    Whorley       sold    an   exotic       and    high   grade    of

marijuana, a belief that he communicated to Taylor and two other

group members.          The robbers expected to find both drugs and

money there.

      Their expectations were not unreasonable, because Whorley

had both used and sold drugs in the past.                       Graham herself was a

regular marijuana user.              Additionally, Whorley’s house had been

broken into twice prior to the August 27, 2009 robbery, and a

housemate had been held at gunpoint in the driveway.

      Taylor and his associates robbed Whorley’s house on the

night of August 27.          The four robbers kicked in the front door

and held guns to Whorley and Graham while searching the house.

During    the   robbery,     Taylor     hit    Graham      in    the    head    with   his

pistol,    groped     her,     and    clawed    the   rings       off    her    fingers.

Whorley was also repeatedly struck by one of the robbers.                              The

robbers    demanded     that    Graham    tell      them    where       the    money   and

marijuana were located.              All in all, the robbers made off with

Graham’s jewelry, $40 from her purse, two cell phones, and a

marijuana cigarette.

                                          3
     Another break-in was planned for the home of William Lynch,

who lived together with his wife, Whitney Lynch, and their three

children.      Fitzgerald chose Lynch’s home because he had been

told by a previously reliable source that Lynch sold marijuana.

The source further informed Fitzgerald that on a prior occasion

he had personally robbed Lynch, also known as “W.T.,” of twenty

pounds of marijuana.        Lynch surrounded himself with people who

used and possessed drugs.        Taylor and Fitzgerald both expected

to recover marijuana and drug proceeds during the home invasion.

     The Goonz robbed Lynch’s residence on October 21, 2009.

Taylor   initiated   the   robbery   by   knocking    on   the    front   door.

After he entered the home, Fitzgerald and another group member

followed.   Once inside, Taylor held Lynch and his six-year old

son at gunpoint in the living room, while another robber forced

Lynch’s nine-year old daughter from her bedroom into the living

room.    Fitzgerald asked Lynch to tell him where the marijuana

was located.    Lynch insisted that he did not have it and claimed

that it was in another man’s possession.             Whitney Lynch emerged

from her bedroom at the sound of the commotion and was assaulted

by a robber, who attempted to remove her pants.                  She struggled

with him while he demanded that she show him where the money and

drugs were located.        She was then dragged into the living room

by her hair.      The three robbers eventually took Lynch’s cell

phone and departed.

                                     4
                                      B.

     On July 26, 2012, Taylor was indicted by a grand jury in

the Western District of Virginia on two counts of Hobbs Act

robbery under 18 U.S.C. § 1951(a) and two counts of using a

firearm in furtherance of a crime of violence under 18 U.S.C.

§ 924(c).      Taylor’s first trial resulted in a hung jury.

     A second trial was conducted from January 23 to 25, 2013.

Before   the    second    trial   commenced,     the   government   moved    to

preclude    Taylor   from    offering       evidence   that   robbing   a   drug

dealer who sells marijuana grown within the borders of Virginia

does not affect interstate commerce and thus does not violate

the Hobbs Act.        Taylor filed a Motion to Dismiss, contending

that such a ruling would violate his constitutional right to

present a complete defense.          The district court held a hearing

after which it granted the government’s motion on the grounds

that the enterprise of drug dealing affects interstate commerce

as a matter of law under United States v. Williams, 342 F.3d 350

(4th Cir. 2003).         See also United States v. Tillery, 702 F.3d

170, 175 (4th Cir. 2012) (upholding conviction for Hobbs Act

robbery of a business because it impacted interstate commerce

“in the aggregate”).

     On January 25, the jury convicted Taylor on three of the

four counts in the indictment, including both of the Hobbs Act

offenses.      With regard to the Hobbs Act crimes, the jury found

                                        5
Taylor guilty of “knowingly and unlawfully taking and obtaining,

or attempting to take or obtain, by robbery, items having an

effect on interstate commerce by means of actual and threatened

force, violence, and fear of injury.”                J.A. 702.        Taylor moved

to set aside the verdict on the basis that the government had

not   offered    evidence    that       Taylor’s       actions       had    affected

interstate commerce.      The district court denied Taylor’s motion.

The court then sentenced Taylor to 336 months in prison followed

by supervised release for three years.               Taylor now appeals.



                                        II.

      Taylor    argues    that    the        government     failed     to    present

sufficient     evidence   that    his        robberies      affected       interstate

commerce   under   the    Hobbs   Act.          He   also    contends       that   the

district court erred in prohibiting him from showing that his

robberies of dealers of Virginia-grown marijuana likely did not

impact interstate commerce.

                                        A.

      We note at the outset the extraordinary breadth and reach

of the Hobbs Act.    That law reads, in pertinent part:

      Whoever in any way or degree obstructs, delays, or
      affects commerce or the movement of any article or
      commodity in commerce, by robbery or extortion or
      attempts or conspires so to do, or commits or
      threatens physical violence to any person or property
      in furtherance of a plan or purpose to do anything in
      violation of this section shall be [punished].

                                         6
18 U.S.C. § 1951(a).          A Hobbs Act crime, then, has two elements:

“(1) robbery or extortion, and (2) interference with commerce.”

Tillery, 702 at 174.           With regard to the second element, it is

impossible to ignore Congress’ repeated use of the word “any.”

Indeed,      the   Supreme    Court    has       recognized   that   the   Hobbs   Act

“speaks in broad language, manifesting a purpose to use all the

constitutional power Congress has to punish interference with

interstate commerce . . . .”                Stirone v. United States, 361 U.S.

212,   215    (1960).        Thus,    the    jurisdictional     predicate     of   the

Hobbs Act requires only that the government prove a “minimal”

effect on interstate commerce.                   United States v. Spagnolo, 546

F.2d 1117, 1119 (4th Cir. 1976).

       Such an impact is not difficult to show.                 The effect may be

so minor as to be de minimis, United States v. Buffey, 899 F.2d

1402, 1404 (4th Cir. 1990), and may be demonstrated by “proof of

probabilities,” United States v. Brantley, 777 F.2d 159, 162

(4th Cir. 1985).         Moreover, the government is not required to

prove that the “defendant intended to affect commerce or that

the effect on commerce was certain; it is enough that such an

effect was the natural, probable consequence of the defendant’s

actions.”      Williams, 342 F.3d at 354.

       To determine whether a robbery affects commerce, we do not

simply examine the effect of the individual action in question;


                                             7
it    is   sufficient         that   the    “relevant            class     of    acts”    has    a

measureable impact on interstate commerce.                             Tillery, 702 F.3d at

174 (internal quotation marks omitted).                            Considering the class

of activities in the aggregate in order to determine whether

they impact interstate commerce is nothing new.                                   The Supreme

Court has repeatedly found that Congress may regulate conduct

under      the   Commerce       Clause     that,        in       the    aggregate,       impacts

interstate commerce.               See, e.g., Gonzales v. Raich, 545 U.S. 1,

18-19, 22 (2005) (holding that Congress may regulate intrastate

marijuana market because of its aggregate impact on interstate

commerce);       Wickard       v.    Filburn,         317    U.S.      111,     128-29    (1942)

(finding that Congress is permitted to regulate activities that,

when    “taken     together         with   th[ose]          of    many    others       similarly

situated,” have an effect on interstate commerce).

       We have likewise recognized that, because the Hobbs Act

reflects     the       full   breadth      of        Congress’         commerce    power,    the

aggregation principle applies in the Hobbs Act context.                                      See

Tillery, 702 F.3d at 174-75; Williams, 342 F.3d at 355.                                  Indeed,

to focus exclusively on an individual act would wholly undermine

Congress’        purpose      in     adopting         the    Hobbs        Act:    to     protect

commercial, interstate activity from criminal disruption.                                    See

United States v. Culbert, 435 U.S. 371, 373 (1978) (finding that

the     words     of    the     Hobbs      Act       “do     not       lend     themselves      to

restrictive interpretation”).

                                                 8
       In so ruling, we note the large number of circuits that

agree that the aggregation principle applies in the context of a

Hobbs Act violation. See United States v. Powell, 693 F.3d 398,

402     (3d       Cir.    2012)       (“[B]ecause          the    Hobbs       Act     contains     a

jurisdictional            element       and       criminalizes          the     ‘fundamentally

economic’ crimes of robbery and extortion, violations of the Act

have     a    substantial            effect       on     interstate          commerce    in      the

aggregate,         and    the       government          need    not    prove    a     substantial

effect in each individual case.”) (citations omitted); United

States v. Robinson, 119 F.3d 1205, 1214 (5th Cir. 1997) (same);

United       States      v.    Davis,       473    F.3d        680,   683     (6th    Cir.    2007)

(same); United States v. Marrero, 299 F.3d 653, 655 (7th Cir.

2002) (same); United States v. Bolton, 68 F.3d 396, 399 (10th

Cir. 1995) (same); United States v. Guerra, 164 F.3d 1358, 1361

(11th    Cir.       1999)      (same).         “Any       other       rule    would    leave     the

federal government helpless to deal with criminal acts that have

an individually trivial but cumulatively significant effect on

the     movement          of        goods     and        services       across        state      and

international boundaries.”                    United States v. Thomas, 159 F.3d

296, 298 (7th Cir. 1998).

       The    requirement            that    the       precise    effect       on    commerce     be

traced       in    each       and    every     case       would       not    only     damage     the

aggregation         principle         and    the        class    of    acts    principle       that

underlies it; it would also raise concerns of practicality which

                                                    9
militate against a requirement of showing every charged crime’s

precise commercial effect.           See Marrero, 299 F.3d at 655 (“Nor

is it necessary that the individual criminal act . . . be shown

to have a measurable impact on commerce, which would usually be

impossible to show.         It is enough if the class of acts has such

an impact.”).       To the extent that United States v. Needham, 604

F.3d 673 (2d Cir. 2010), is in tension with our holding, we note

simply the observation of Judge Cabranes that “‘commerce’ for

purposes of the Hobbs Act -- that is, ‘commerce over which the

United    States     has    jurisdiction,’     18    U.S.C.    § 1951(b)     --

encompasses     marijuana     that     is   grown,    processed,    and    sold

entirely within a single state.”              Id. at 688 (Cabranes, J.,

dissenting in part and concurring in part).             If there is to be a

“marijuana exception” to traditional Hobbs Act principles, that

is a policy choice for the Congress to make.              Until it does, we

shall follow the plain lessons of Supreme Court cases and our

own precedent, which must of necessity govern our disposition of

this case.

     It   is   of    no    relevance   that   the    market   for   a   certain

commodity may be illegal.            The jurisdictional predicate in the

Hobbs Act speaks of “commerce,” not just “legal” or “legitimate”

commerce, and commerce is well understood to encompass unlawful

transactions.       See Raich, 545 U.S. at 18-19 (holding that the

Commerce Clause empowers Congress to regulate and criminalize

                                       10
the    national      market          for       marijuana).             Drug     dealing     is    a

commercial     enterprise            and       robberies     of    drug    dealers        threaten

that enterprise; that is enough for a federal court to exercise

jurisdiction under the Hobbs Act.                        See Williams, 342 F.3d at 354

(finding that “robberies of drug dealers . . . impact[] a trade

that plainly is both economic and interstate in character”).

       Finally, it is not dispositive that the robberies involved

the invasion of the victims’ homes.                          Many businesses, including

illegal drug enterprises, operate out of homes.                                 As the Supreme

Court has emphasized, commercial activities in or near the home

may    have    a    significant                cumulative      effect         upon   interstate

commerce.     See Raich, 545 U.S. at 19 (holding that, “when viewed

in    the   aggregate,       .       .    .    Congress     had    a    rational     basis       for

concluding that leaving home-consumed marijuana outside federal

control     would    .   .       .       affect     price    and       market    conditions”);

Wickard, 317 U.S. at 128 (“It can hardly be denied that a factor

of such volume and variability as home-consumed wheat would have

a    substantial     influence                on   price    and    market       conditions.”).

Thus, the locus of the commercial activity is not the litmus

test of a Hobbs Act violation.

                                                   B.

       We now turn to the merits of Taylor’s claims.                                  He first

contends      that       the             government         was     required         to      offer

particularized       evidence             that     his     personal      robberies        affected

                                                   11
interstate commerce and that, because the government offered no

such evidence, the district court lacked jurisdiction over his

prosecution under the Hobbs Act.           In an appeal contesting the

sufficiency    of   the   evidence,   we   view   “the   evidence   and   the

reasonable inferences to be drawn therefrom in the light most

favorable to the Government” and uphold the verdict if it is

supported by substantial evidence.           Williams, 342 F.3d at 355

(internal quotation marks omitted).

     At the conclusion of trial, the district court instructed

the jury on the jurisdictional element as follows:

     In considering . . . whether there has been an
     obstruction, delay, or effect on interstate commerce,
     I tell you that the government has met its burden of
     proof if you find and believe from the evidence beyond
     a reasonable doubt that the defendant reduced the
     movement of articles and commodities in interstate
     commerce, in this case illegal drugs and drug
     proceeds, or attempted to do so by the robberies
     charged in Counts One and Three.

     It is not necessary for the government to prove that
     the defendant intended to affect interstate commerce;
     rather, this element may be proven by evidence that a
     defendant’s actions were likely to affect interstate
     commerce, even though the actual impact on commerce is
     small.

J.A. 673-74.     These instructions were in accord with the law as

described above and Taylor’s argument thus rests solely on the

sufficiency of the evidence with regard to the jurisdictional

predicate.     But while Taylor contends that the government failed




                                      12
to prove the jurisdictional element, we find that the jury could

rationally have found that the government met its burden.

       First, it was entirely reasonable for the jury to conclude

that   the   robberies        “would    have     the    effect      of    depleting    the

assets of an entity engaged in interstate commerce.”                              Buffey,

899 F.2d at 1404.            In Williams, we found that drug dealing was

“an    inherently       economic       enterprise       that     affects      interstate

commerce.”      342 F.3d at 355.          Although Williams involved cocaine

and    Taylor’s    robberies       involved      marijuana,         the    principle     of

aggregation does not apply differently for different drugs.                             See

Raich, 545 U.S. at 18-19 (applying the aggregation principle to

the    market     for    marijuana).            Because      drug    dealing      in    the

aggregate       necessarily        affects           interstate          commerce,     the

government was simply required to prove that Taylor depleted or

attempted to deplete the assets of such an operation.

       Sufficient evidence was adduced at trial for a rational

jury to find that Whorley was a drug dealer and that Taylor

depleted or attempted to deplete his assets during the August 27

robbery.     The record shows that the Goonz were in the business

of robbing drug dealers, Fitzgerald testified that he selected

Whorley’s    house      to   rob   because      he     was   informed      that   a    drug

dealer lived there, and testimony further revealed that Taylor

took part in the robbery because he expected to find drugs and

drug proceeds in the home.                Furthermore, Whorley admitted to

                                           13
having sold drugs in the past and Graham did in fact possess

marijuana at the time of the robbery.               A Roanoke City detective

testified that drug dealers are commonly victims of repeated

home invasions and that he suspected Whorley of being a drug

dealer because Whorley’s house had been broken into at least

twice prior to the August 27 robbery.

      Additionally,      the    money,         jewelry,     cell     phones,   and

marijuana cigarette that Taylor stole are sufficient to meet the

de minimis standard under the depletion-of-assets theory.                      “We

have never held . . . that the depletion of assets theory has a

dollar-amount minimum.”        Tillery, 702 F.3d at 175.               But even if

these items together do not meet that low threshold, the jury

could rationally have concluded that Taylor attempted to steal

drugs and drug proceeds, and therefore satisfied the Hobbs Act

jurisdictional      element.        See    Brantley,      777   F.2d    at   163-64

(holding that Hobbs Act jurisdictional element may be satisfied

by inchoate crimes).

      Likewise, the government proffered sufficient evidence for

a rational jury to conclude that Lynch was a drug dealer and

that Taylor depleted or attempted to deplete his assets in the

October 21 robbery.       As with the robbery of Whorley, the Goonz

was   a   group   dedicated    to   robbing      drug     dealers.      Fitzgerald

testified    that   he   had   received        intelligence     from   a   reliable

informant that Lynch was a drug dealer and had previously been

                                          14
robbed      of    twenty    pounds      of    marijuana.        Additional    testimony

revealed         that    Taylor   thought      there   would     be   drugs   and    drug

proceeds in the house.              Fitzgerald called Lynch by his nickname,

“W.T.,” and, when he demanded that Lynch hand over the drugs,

Lynch    told      him    that    the    marijuana     was     with   another     person.

Moreover, a federal officer testified that Lynch admitted that

he    had    sold       drugs     before      the   robbery     without     his    wife’s

knowledge and Lynch’s wife testified that he associated with

suspicious characters who used and possessed illegal drugs.                           As

with Whorley, the jury could rationally have found that Taylor

attempted to deprive Lynch’s operation of both drugs and drug

proceeds and found jurisdiction accordingly.                           There was thus

sufficient evidence at trial for the jury to have determined

that the jurisdictional element was satisfied under a depletion-

of-assets theory for both the Whorley and Lynch robberies.

      Apart from the effect on the assets of an operation whose

character involves interstate commerce, there was evidence that

the   defendant          intentionally        targeted     a    business    engaged    in

interstate         commerce.       See       Powell,   693     F.3d   at   405.     While

evidence of the defendant’s intent is not required to prove that

his robberies had an impact on interstate commerce, that intent

is still probative on the question of whether his actions would

have had the “natural consequence[]” of affecting such commerce.

See id. (finding jurisdictional element met because defendant

                                               15
“deliberately sought to rob business owners to obtain proceeds

of businesses engaged in interstate commerce”).

       Under the targeting theory, a defendant who robs a victim

in the belief that he will recover the proceeds of an enterprise

engaged    in   interstate      commerce      will    not   fortuitously      escape

prosecution     under     the   Hobbs   Act    because      his   target     did   not

possess those proceeds at the precise time of the robbery.                         See

Brantley, 777 F.2d at 162 (“It may be enough [to prove the

jurisdictional predicate] that the parties intended to complete

a transaction which would have affected commerce, though their

intention was frustrated.”).            The amount of cash on hand in a

drug   dealing    enterprise      fluctuates       dramatically;       the   victims

were doubtless targeted by Taylor and the other Goonz in the

hope they would be found at a flush moment.                    That they were not

does nothing to vitiate Taylor’s intent to target an enterprise

which by its nature engages in interstate commercial activity.

       The evidence here was thus sufficient for two independent

reasons.    Whether viewed through the lens of the effect of the

defendant’s      crimes     (depletion        of     assets)      or   his    intent

(targeting), the government adduced sufficient evidence in this

case to meet the jurisdictional element of the Hobbs Act.                           We




                                        16
therefore sustain Taylor’s Hobbs Act convictions. *                           As Taylor

challenged his conviction for using or carrying a firearm in

furtherance         of   a   crime    of    violence   under   18    U.S.C.    § 924(c)

solely on the ground that the Hobbs Act predicate was infirm,

that conviction too must be upheld.

       This is not to imply that the reach of the Hobbs Act is

without limits.              All robberies are disruptive, but not every

disruption is an obstruction of commerce.                      The Sixth Circuit,

for example, held that the jurisdictional element of the Hobbs

Act   was     not    satisfied       when   the    defendant   stood    convicted    of

robbing “private citizens in a private residence” of money, some

of    which    just      happened     to     “belong[]   to    a    restaurant    doing

business in interstate commerce.” United States v. Wang, 222

F.3d 234, 240 (6th Cir. 2000).                    Whatever connection between the

robbery and the business was absent in Wang is plainly present

in the case at bar.

       *
       Taylor’s second argument is that the district court erred
in   granting  the   government’s  pretrial  motion   in  limine
precluding him from presenting evidence that the marijuana at
issue was grown in Virginia and thus was not connected to
interstate commerce. We review the district court’s evidentiary
rulings for abuse of discretion.     United States v. Moore, 27
F.3d 969, 974 (4th Cir. 1994).
     The district court found that, because drug dealing
enterprises inherently affect interstate commerce, any argument
or evidence tending to show that the drugs in the particular
case had not moved across state lines was not relevant. For the
reasons expressed in Part II.A, supra, that ruling was correct,
and the trial court necessarily did not abuse its discretion in
granting the government’s motion.


                                              17
     For the foregoing reasons, the judgment of the district

court is affirmed.

                                                    AFFIRMED




                             18